 


113 HRES 478 EH: Providing for consideration of the bill (S. 540), to designate the air route traffic control center located in Nashua, New Hampshire, as the “Patricia Clark Boston Air Route Traffic Control Center”, and for other purposes.
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
2d Session
H. RES. 478 
In the House of Representatives, U. S.,

February 11, 2014
 
RESOLUTION
Providing for consideration of the bill (S. 540), to designate the air route traffic control center located in Nashua, New Hampshire, as the Patricia Clark Boston Air Route Traffic Control Center, and for other purposes.


That upon adoption of this resolution it shall be in order to consider in the House the bill (S. 540), to designate the air route traffic control center located in Nashua, New Hampshire, as the Patricia Clark Boston Air Route Traffic Control Center. All points of order against consideration of the bill are waived. An amendment in the nature of a substitute consisting of the text of sections 1 through 3 of Rules Committee Print 113–37 shall be considered as adopted. The bill, as amended, shall be considered as read. All points of order against provisions in the bill, as amended, are waived. The previous question shall be considered as ordered on the bill, as amended, and on any amendment thereto to final passage without intervening motion except: (1) one hour of debate equally divided and controlled by the Majority Leader and Minority Leader or their respective designees; and (2) one motion to recommit with or without instructions.
2.House Resolution 475 is amended in section 2 by striking February 13, 2014 and inserting February 12, 2014.

Karen L. Haas,Clerk.
